COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Tulio Wilfredo Escobar

Appellate case number:    01-15-00129-CR

Trial court case number: 1329944-A

Trial court:              351st District Court of Harris County

         In this mandamus proceeding, relator, Tulio Wilfredo Escobar, has filed a motion to stay
the trial court “proceedings in Cause No. 1329944 until the appeal of Cause No. 1329944-A (01-
15-00154-CR) is complete” and requests that we issue an order “directing the trial court to
remove the hearing for the motion to revoke set on March 24, 2015 from its docket until after the
appeal is reinstated and ruled upon.” We deny the motion.

        On March 5, 2012, in trial court cause no. 1329944, Tulio Wilfredo Escobar v. The State
of Texas, Escobar was charged with driving while intoxicated—third offense. Escobar pleaded
guilty to the offense and, on May 2, 2012, the trial court signed a judgment of conviction for the
offense of driving while intoxicated—third offense, assessed punishment at confinement for five
years, suspended the sentence, and placed Escobar on community supervision for three years. On
October 6, 2014, the State filed a motion to revoke Escobar’s community supervision.

        On November 12, 2014, Escobar filed an application for a writ of habeas corpus,
challenging the May 2, 2012 judgment and, alternatively, the State’s motion to revoke. That
habeas proceeding was docketed as cause no. 1329944-A, Ex parte Tulio Wilfredo Escobar. On
January 22, 2015, the trial court denied Escobar’s request for habeas relief, and Escobar timely
filed a notice of appeal. That appeal is pending in this Court in cause no. 01-15-00154-CR and is
currently abated.

        After filing his notice of appeal in cause no. 1329944-A, Escobar filed a petition for writ
of mandamus in this Court. That proceeding is currently pending in cause no. 01-15-00129-CR.
By his petition, Escobar seeks issuance of a writ of mandamus directing the trial court judge to
sign a certificate of right of appeal, and forward Escobar’s notice of appeal and the record to this
Court. Escobar has filed his motion for stay in the mandamus proceeding.
         There are three separate proceedings: (1) the trial court proceeding in cause no. 1329944
in which the State seeks to revoke Escobar’s community supervision; (2) the mandamus
proceeding in this Court, arising from Escobar’s habeas corpus proceeding in cause no.
1329944-A; and (3) Escobar’s appeal from the trial court’s denial of his application for writ of
habeas corpus in cause no. 1329944-A. We have abated the appeal and remanded that cause to
the trial court to obtain certification of Escobar’s right to appeal and appropriate findings of fact
and conclusions of law. By his motion for stay, Escobar asserts that the trial court lacks
jurisdiction to hear the State’s motion to revoke in cause no. 1329944 because “the appeal” has
been abated “solely to correct and complete the record . . . .”

        However, the appeal that we have abated is an appeal only from the trial court’s order
denying Escobar’s request for habeas relief in cause no. 1329944-A. That habeas corpus
proceeding is a separate proceeding from the case in which the State has filed a motion to revoke
Escobar’s community supervision. See Ex parte Garcia, 100 S.W.3d 243, 244 n.1 (Tex. App.—
San Antonio 2001, no pet.) (citing Ex parte Anderson, 902 S.W.2d 695, 695 n.1 (Tex. App.—
Austin 1995, pet. ref’d)); Ex parte Shumake, 953 S.W.2d 842, 846 n.8 (Tex. App.—Austin 1997,
no pet.) (citing Ex parte Anderson, 902 S.W.2d at 695 n.1; Ex parte Carter, 849 S.W.2d 410, 411
n.2 (Tex. App.—San Antonio 1993, pet. ref’d)); see also Trimboli v. MacLean, 735 S.W.2d 953,
954 (Tex. App.—Fort Worth 1987, orig. proceeding) (distinguishing between appeal taken from
denial of application for writ of habeas corpus and appeal of case in which defendant was
indicted); In re Victorick, No. 09-13-00550-CR, 2013 WL 6885130, at *2 (Tex. App.—
Beaumont Dec. 20, 2013, orig. proceeding) (mem. op., not designated for publication) (“A
habeas corpus proceeding is appealable precisely because it is an independent original
proceeding that is not part of the criminal case.”). The abatement order issued in Escobar’s
appeal from the trial court order in cause no. 1329944-A does not affect the trial court
proceedings in cause no. 1329944. See, e.g., In re Victorick, 2013 WL 6885130, at *3; Wheeler
v. Lykos, No. 01-89-00548-CV, 1989 WL 69378, at *1–2 (Tex. App.—Houston [1st Dist.] June
16, 1989, orig. proceeding) (not designated for publication). Accordingly, we deny Escobar’s
motion to stay trial court proceedings in cause no. 1329944.

       It is so ORDERED.



Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court


Date: March 17, 2015